Pkkbujb J.
in delivering the opinion of the Court, adverted to the facts shewing that the residence of the husband was in Hallow-ell, up to the time of the passage of the statute; and observed that his domicil remained there, unless his conceiving an intention, on the evening previous, to leave that town and Jive with his wife, has changed it.. But, he said, it was not sufficient merely to have formed such intentionit must be executed, and carried into effect by an actual removal, before the domicil is changed. In the case at bar, though the husband had formed an intention to remove, he had not carried it into execution ; and his domicil therefore remained as before.
As to the second point, it has been decided that, notwithstanding the language of the statute, a man may receive supplies, so as to prevent its operation, which are not furnished personally to himself; in other words, may receive them constructively. In all such cases, however, the supplies must have been furnished to some person tin» *146der the care and protection of him whose settlement is to be affected ; and for whose support he is by law responsible. But in the present case, the pauper was not under the care and protection of the husband. They had been separated, and lived apart, several years. The supplies, therefore, furnished by Saco, within a year previous to the passage of the statute, were not supplies to the husband, so as to bar its effect in fixing his settlement in Hallowell.

Judgment on the verdict.